IN THE SUPREME COURT OF NORTH CAROLINA
                                          No.151A19

                                   Filed 1 November 2019

 IN THE MATTER OF: T.H.

      Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order entered on 12

February 2019 by Judge Joseph Moody Buckner in District Court, Orange County.

This matter was calendared in the Supreme Court on 4 October 2019 but was

determined on the record and briefs without oral argument pursuant to Rule 30(f) of

the North Carolina Rules of Appellate Procedure.


      Stephenson & Fleming, LLP, by Deana K. Fleming for petitioner-appellee
      Orange County Department of Social Services.

      Schell Bray PLLC, by Christina Freeman Pearsall, for appellee Guardian ad
      Litem.

      Wendy C. Sotolongo, Parent Defender, by Annick Lenoir-Peek, Deputy Parent
      Defender, for respondent-appellant mother.


      HUDSON, Justice.


      Respondent, the mother of the minor child T.H. (Tommy),1 appeals from the

trial court’s 12 February 2019 order terminating her parental rights. Respondent’s

counsel has filed a no-merit brief pursuant to Rule 3.1(e) of the North Carolina Rules

of Appellate Procedure. We conclude that the issues raised by counsel in respondent’s

brief are meritless and affirm the trial court’s order.



      1   A pseudonym is used to protect the identity of the juvenile and for ease of reading.
                                         IN RE: T.H.

                                      Opinion of the Court



      On 8 February 2018, the Orange County Department of Social Services (DSS)

filed a petition alleging that one-month-old Tommy was a neglected juvenile. DSS

had received a child protective services referral after Tommy tested positive for

marijuana at birth. Respondent was also on probation after entering an Alford plea

to felony negligent child abuse – for serious physical injuries sustained by her first

child,2 who was Tommy’s brother. On 19 April 2018, DSS filed an amended petition

alleging that Tommy was neglected and dependent. The amended petition changed

the identification of Tommy’s father3 and added allegations that, shortly after the

filing of the first petition, respondent entered into a consent order with DSS that was

intended to ensure Tommy’s safety and then violated that order.

      The trial court entered an order adjudicating Tommy as a neglected and

dependent juvenile on 16 July 2018. The trial court also relieved DSS of its obligation

to engage in reunification efforts. On 11 October 2018, DSS filed a motion in the cause

to terminate respondent’s parental rights to Tommy on the grounds of neglect,

dependency, and committing a felony assault that resulted in serious bodily injury to

another child of the parent. See N.C.G.S. § 7B-1111(a)(1), (6), (8) (2017). A

termination of parental rights hearing was held on 17 January 2019, and on 12

February 2019 the trial court entered an order terminating respondent’s parental

rights on the grounds of neglect and committing a felony assault that resulted in



      2   Respondent relinquished her rights to this child.
      3   Tommy’s father relinquished his parental rights and is not a party to this appeal.

                                              -2-
                                       IN RE: T.H.

                                   Opinion of the Court



serious bodily injury to another child of the parent. Respondent gave timely notice of

appeal to this Court pursuant to N.C.G.S. §§ 7A-27(a)(5) and 7B-1001(a1)(1).

      Counsel for respondent has filed a no-merit brief on her behalf pursuant to

N.C.R. App. P. 3.1(e). Counsel has advised respondent of her right to file pro se

written arguments on her own behalf and provided her with the documents necessary

to do so. Respondent has not submitted any written arguments to this Court.

      We independently review issues identified by respondent’s counsel in a no-

merit brief filed pursuant to appellate rule 3.1(e). In re L.E.M., 831 S.E.2d 341, 345

(N.C. 2019). Respondent’s attorney filed a twenty-five-page brief in which she

identified two issues that could arguably support an appeal but also stated why she

believed both of these issues lacked merit. Having carefully considered the issues

identified in the no-merit brief in light of the entire record, we conclude that the trial

court’s 12 February 2019 order was based on “clear, cogent, and convincing evidence”

supporting statutory grounds for termination of parental rights. See N.C.G.S. § 7B-

1109(f). Accordingly, we affirm the trial court’s order terminating respondent’s

parental rights.

      AFFIRMED.




                                           -3-